Citation Nr: 1040549	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  09-32 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral foot rash.

2.  Entitlement to an initial compensable rating for a bilateral 
foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1951 to April 1953.

This matter comes before the Board of Veterans' Appeals (Board) 
from April 2008 and April 2010 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
benefits sought on appeal.  In September 2010, the Veteran 
appeared at the RO and testified via videoconference before the 
undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the Veteran's 
claims for service connection for a bilateral foot rash (tinea 
pedis, claimed as athletic foot disease) and an initial 
compensable rating for a bilateral foot disability (claimed as 
pes planus).

At the outset, the Board acknowledges that, following the RO's 
April 2010 denial of the Veteran's service connection claim, he 
did not submit a written notice of disagreement.  Nevertheless, 
the Veteran effectively expressed his disagreement with the RO 
decision in testimony at the September 2010 videoconference 
hearing.  That testimony was received by the presiding Veterans 
Law Judge, who had custody of the Veteran's claims folder.  
Moreover, a written transcript of that testimony is now of 
record.  Accordingly, the Board finds that testimony constituted 
a timely notice of disagreement with the RO's April 2010 rating 
decision.  Tomlin v. Brown, 5 Vet. App. 355 (1993) (a statement 
made during a personal hearing, when later reduced to writing in 
a transcript, constitutes a written notice of disagreement within 
the meaning of 38 C.F.R. § 7105). 

Where a notice of disagreement has been timely filed with regard 
to an issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  As the RO has not yet had an opportunity to issue a 
statement of the case with respect to the Veteran's foot rash 
claim, the Board finds that a remand is necessary to ensure that 
one is issued.

A remand is also warranted with respect to the Veteran's claim 
for an initial compensable rating for a bilateral foot 
disability.  The RO granted service connection and assigned a 
noncompensable rating for that disability based upon a April 2008 
VA examination in which the Veteran reported a history of chronic 
pes planus that had its onset in service.  Clinical evaluation 
revealed flat feet with considerable prominence of the navicular 
bone, particularly with respect to the left extremity.  The 
Veteran's Achilles calcaneus was found to be "surprisingly 
straight" and marked by a mild varus angulation, which was 
slightly more pronounced in the left foot.  Range of motion of 
the ankle and plantar flexion were within normal limits.  X-rays 
revealed evidence of minimal hallux valgus, possible hammertoes, 
retrocalcaneal spurring, ossific density changes in the vicinity 
of the medial aspect of the tarsal navicular bone, and 
osteoarthritis of the metatarsophalangeal joint associated with 
old trauma.  However, there were no signs of recent trauma or 
"obvious pes planus."  

The April 2008 VA examiner noted in the report that, while the 
Veteran's orthopedic foot disability had persisted for decades, 
it had never particularly bothered or incapacitated him in any 
way.  Additionally, the examiner indicated that the Veteran's 
foot disability did not interfere with his activities of daily 
living or require him to wear special shoes or inserts.  However, 
that examiner expressly acknowledged that the conclusions were 
not supported by a review of the claims folder.  

The record thereafter shows that, in a January 2009 statement, 
the Veteran asserted that the VA examiner's report did not 
adequately reflect the severity of his service-connected foot 
disability.  Specifically, he contended that, in characterizing 
his pes planus as asymptomatic, the examiner failed to take into 
account his complaints of chronic painful motion with respect to 
both feet.  Additionally, the Veteran contended that, while he 
had not yet been fitted with orthotic devices at the time of the 
VA examination, a VA treating provider had since recommended shoe 
inserts for his foot pain and related symptoms.  The Board 
observes that the Veteran is competent to testify as to symptoms, 
such as foot pain on motion, which are capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno 
v. Brown, 6 Vet. App. 465 (1994).  He is also competent to report 
the clinical recommendations made by his VA treating provider.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Subsequent VA medical records confirm that the Veteran has been 
prescribed orthotic inserts.  Additionally, those records show 
that he has undergone periodic VA podiatry consultations, which 
have yielded clinical findings of flat fleet, unequal weight 
bearing, and toe overlap, consistent with diagnoses of pes planus 
and hammertoes.  Additionally, vascular testing of the feet has 
revealed diminished pulses, bilaterally.  Foot cellulitis, 
ulcers, and drainage have not been shown.  Nor has there been any 
evidence of sensory abnormalities.  However, notwithstanding the 
Veteran's complaints of chronic foot pain and weakness, advanced 
neurological tests, including electromyograph (EMG) and nerve 
conduction velocity studies, have not been administered.

The Veteran testified at his September 2010 hearing that he could 
no longer wear shoes without prescribed inserts and that he 
continued to require VA treatment for his service-connected foot 
disability.  However, no VA medical records dated after July 2009 
have been associated with the claims folder.  Because it appears 
there may be additional VA medical records dated after July 2009 
that are pertinent to his claim, the Board finds that those 
additional records should be obtained on remand.  38 C.F.R. 
§ 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In this case, the Board 
recognizes that the Veteran was previously afforded an April 2008 
VA examination that addressed his foot disability claim.  
Nevertheless, Board considers it significant that the Veteran has 
indicated that his prior examination did not reflect the true 
severity of that service-connected disability.  Moreover, the 
Board observes that the prior examination is somewhat stale and 
the record reflects that the Veteran's foot disability may have 
subsequently worsened.  When available evidence is too old for 
adequate rating of the Veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  

Because there may have been a significant change in the Veteran's 
service-connected foot disability, the Board finds that a new 
examination is necessary to address the current severity of that 
condition.  In light of the aforementioned clinical and lay 
evidence, the new VA examination should include specific findings 
regarding the Veteran's ranges of motion, as well as any 
functional limitations related to his service-connected 
disability.  The new VA examination should also include EMG and 
nerve conduction velocity studies, which were not performed at 
the time of his April 2008 VA examination.  Moreover, in contrast 
with that prior evaluation, the new VA examination should 
expressly consider the Veteran's foot disability in the context 
of its history and, thus, include a review of all pertinent 
evidence in his claims folder.  38 C.F.R. §  4.1 (2010).  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.

1.  Issue a statement of the case that 
addresses the issue of service connection for 
a bilateral foot rash (claimed as athletic 
foot disease).  Inform the Veteran of his 
appeal rights and that he must perfect an 
appeal if he desires appellate review of that 
issue.

2.  Obtain and associate with the claims 
folder all medical records from the VA 
Medical Center in Mountain Home, Tennessee, 
dated from August 2009 to the present.

3.  After the above development has been 
completed, schedule the Veteran for a VA 
examination with an appropriate specialist to 
determine the current nature and severity of 
his service-connected bilateral foot 
disability.  The claims folder should be 
reviewed by the examiner, and the examination 
report should reflect that review.  The VA 
examiner should provide a rationale for the 
opinion and reconcile it with all pertinent 
evidence of record, including the April 2008 
VA examination report, which noted multiple 
orthopedic foot conditions including hallux 
valgus, possible hammertoes, retrocalcaneal 
spurring, ossific density changes involving 
the tarsal navicular bone, osteoarthritis of 
the metatarsophalangeal joint associated with 
old trauma, and a history of asymptomatic pes 
planus.  The VA examiner should also consider 
the Veteran's assertions that the April 2008 
examiner declined to address his complaints 
of chronic painful motion involving both 
feet.  Additionally, that VA examiner should 
consider the Veteran's VA medical records 
showing that he has been prescribed orthotic 
inserts and received ongoing treatment for 
pes planus, hammertoes, and related foot 
problems.  Specifically, the VA examiner 
should address the following: 

a)  Identify all orthopedic pathology 
related to the Veteran's feet.  With 
respect to each foot, provide an opinion as 
to whether the overall degree of impairment 
is best characterized as mild, moderate, 
moderately severe, or severe.  Conduct all 
necessary tests, to include X-rays and 
range of motion studies expressed in 
relation to the normal range of motion in 
each foot.  

b)  Specify whether the Veteran's service-
connected foot disability is manifested by 
any of the following:  (1) weight-bearing 
line over or medial to great toe, 
(2) inward bowing of the tendo achillis, 
(3) pain on manipulation and use of the 
feet, (4) swelling on use, 
(5) characteristic callosities, (6) marked 
pronation, (7) extreme tenderness of 
plantar surfaces of the feet, (8) marked 
inward displacement, or (9) severe spasm of 
the tendo Achilles on manipulation that is 
not improved by orthopedic shoes or 
appliances.

c)  Discuss whether the Veteran has 
additional functional loss attributable to 
his service-connected bilateral foot 
disability, and describe any pain, weakened 
movement, excess fatigability, and 
incoordination present in the feet.  
38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

d)  State whether the Veteran's bilateral 
foot disability is manifested by any 
neurological impairment, and, if so, which 
nerves are involved, and the extent of the 
impairment.  The diagnostic criteria 
applicable to nerve impairment distinguish 
the types of paralysis:  complete and 
incomplete.  Under incomplete paralysis, 
the degree of paralysis is further broken 
down into three categories:  mild, 
moderate, and severe.  With those 
categories in mind, classify the Veteran's 
bilateral foot disability, distinguishing 
among the categories and using the results 
of all pertinent testing of record.  
Conduct all necessary sensory, reflex, and 
motor testing, to include EMG or nerve 
conduction velocity studies.  Explain, in 
terms meaningful to a layperson, the base 
line results of those tests versus the 
results obtained for the Veteran.  Explain 
the meaning of any abnormal results 
obtained.

e)  Discuss how the Veteran's bilateral 
foot disability impacts his activities of 
daily living, including his ability to 
obtain and maintain employment.

4.  Then, readjudicate the claim remaining on 
appeal.  If the decision remains adverse to the 
Veteran, issue a supplemental statement of the 
case.  Allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

